DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 4/25/2022, the following has occurred: Claim 21 has been amended; Claims 22 – 36 have been added.
Claims 1 – 20 have been previously canceled.
Claim 21 – 36 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 21 – 36), which recite steps of
presenting a first question and a plurality of pictogram answers for the first question including (1) a first pictogram answer associated with a first numerical value, the first pictogram answer preconfigured to have a first size associated with the first numerical value, and (2) second pictogram answer associated with a second numerical value larger than the first numerical value, the second pictogram answer preconfigured to have a second size that is larger than the first size and associated with the second numerical value;
receiving a user selection of the first pictogram answer from the plurality of pictogram answers for the first question;
defining a user profile based on the user selection of the first pictogram answer for the first question;
selecting a second question from a plurality of questions based on the user selection of the first pictogram answer, the plurality of questions including a third question that is  (1) different from the second question and (2) designated for selection when the user selects the second pictogram answer is selected;
presenting the second question and a plurality of pictogram answers for the second question;
receiving a user selection of a pictogram answer from the plurality of pictogram answers for the second question; and
updating the user profile based on the user selection of the first pictogram answer for the first question and the user selection of the pictogram answer from the plurality of pictogram answers for the second question.
These steps of claims 21 – 36, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in paragraph 102, “Embodiments described herein relate generally to a health-related survey such as a health risk assessment, and more particularly apparatus and methods for a health-related survey using pictogram answers.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22 – 28 and 30 – 36, reciting particular aspects of how the questions may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of via a graphical user interface amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 1043, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22 – 28 and 30 – 36, additional limitations which amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claim 21; receiving and presenting, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); automatically updating, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional Elements:
Computer – 
 [1021] FIG. 1 is a schematic illustration of a social health system 100 that includes a host 105 in communication with one or more devices (e.g., an electronic device 160 and/or electronic device 170) via a network 150, according to an embodiment. The electronic device 160 can be, for example, a personal computer, a personal digital assistant (PDA), a smart phone, a video game console and/or the like. The electronic device 170 can be similar to the electronic device 160 or can be any other suitable electronic device described herein. The host 105 can be any suitable host device ( e.g., a web server, a network of servers, a network management device, and/or the like). The network 150 can be any type of network (e.g., a local area network or LAN, a wide area network or WAN, a virtual network, a telecommunications network, and/or the internet) implemented as a wired network and/or a wireless network. As described in further detail herein, in some embodiments, for example, the electronic device 160 is a personal computer connected to the host 105 via an Internet Service Provider (ISP) and the Internet (e.g., network 150).
GUI
[1025] The processor (not shown) can be any suitable processor such as, for example, a general purpose processor, a central processing unit (CPU), a network processor, a front end processor, and/or the like. As such, the processor is configured to perform a set of instructions stored in the memory. For example, the processor can be configured to send a signal representing a question with a plurality of pictogram answers to the electronic device 160 such that the question and answers are displayed on a screen of the electronic device 160 (e.g., via a web page viewed using an internet web browser).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22 – 28 and 30 – 36, additional limitations which amount to elements that have been recognized as., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant’s arguments, see Claim 21 is Definite, filed 4/25/2022, with respect to claim 21 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claim 21 has been withdrawn. 
Applicant’s arguments, see The Claims are Allowable over the References of Record, filed 4/25/2022, with respect to claim 21 have been fully considered and are persuasive.  The 35 U.S.C. § 103  rejection of claim 21 has been withdrawn. 
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
The Claims are Patent Eligible
The Applicant states, “The independent claims are allowable for at least the reason that they improve the functioning of a computer.” This is the Applicant’s opinion. The Specification does not disclose anything about improving the functioning of a computer.
The Applicant states, “"After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology." (MPEP 2106.05(a).)”  The Examiner has reviewed the Specification and cannot find a positive statement describing a technological improvement.
The Applicant states, “The specification of the present application provides a technical explanation, for example, in paragraphs [1049], [1061], and [1104] as to how to implement a technological solution that provides an improved user interface that allows questions and accompanying answers to be automatically selected and presented based on the user-provided answers to previous questions.” The Applicant notes that these sections describe applying technology to the abstract idea and do not include anything about a technological improvement.
The Applicant further states, “This technological solution provides a user interface that provides more focused and more streamlined user experience, allowing the user to complete the survey while being shown fewer screens and requiring fewer clicks. The claims themselves reflect this improved technology.” It is important to state that this is the Applicant’s opinion. The word “click” does not appear within the Specification. The word “reduce,” “fewer,” “less,” also does not appear within the Specification. The assertion “fewer screens” is also not disclosed and here the Applicant provides no basis for this unknown reduction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pre-Grant Publication 2005/ 0197988 Bublitz teaches a Bayesian belief network
U.S, Pre-Grant Publication 2004/ 0138924 Pristine teaches a novel system and method for emergency room intake
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626